DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
1. 	Claim 8 is objected to because of the following informalities: 
the limitation element “first magnetic field sensor system” of claim 8 should be consistent with the expression “first magnetic field sensor” of claim 1 in order to improve consistency and clarity of the claim language. Therefore, the word claim word “system” should be deleted.
Appropriate correction is required. The examiner appreciates the assistance of the Applicant(s).
Specification Objections 
2.	The disclosure is objected to because of the following informalities: 
2.1) 	the acronym/term/symbol/variable “mT” should be spelled out on its first appearance;  
2.2)	the acronym/term/symbol/variable “Hz” should be spelled out on its first appearance;  
2.3)	the acronym/term/symbol/variable “DC” should be spelled out on its first appearance;  
2.4)	the acronym/term/symbol/variable “kHz” should be spelled out on its first appearance;  
2.5)	the acronym/term/symbol/variable “nT” should be spelled out on its first appearance;  
2.6)	the acronym/term/symbol/variable “MHz” should be spelled out on its first appearance;  
2.6)	the acronym/term/symbol/variable “µT” should be spelled out on its first appearance.  
Appropriate correction is required. The examiner appreciates the assistance of the Applicant(s).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	3.	Claim 5 recites the limitation “the magnetic field sensor subsystem” in line 2-3. There is insufficient antecedent basis for this limitation in the claim.

	4.	Claim 6 recites the limitations “the frequency” in line 4-5 and “the voltage” in line 5. There is insufficient antecedent basis for these limitations in the claim.

	5.	Claim 7 recites the limitation “the inductive element” in line 4. There is insufficient antecedent basis for this limitation in the claim.

	6.	Claim 8 recites the limitation “the magnetic field sensor subsystem” in line 3-4. There is insufficient antecedent basis for this limitation in the claim.

	7.	Claim 10 recites the limitations “the integrated circuit” in line 2 and “the magnetic field vector” in line 5. There is insufficient antecedent basis for these limitations in the claim.

8. 	Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically:
	8.1. 	It is unclear to determine the meaning of the acronym/term/symbol/variable “mT” because is neither defined by the claims nor defined by the specifications. Said acronym/term/symbol needs to be defined within parenthesis immediately after the same.
	8.2. 	It is further unclear to determine the meaning of the acronym/term/symbol/variable “Hz” because is neither defined by the claims nor defined by the specifications. Said acronym/term/symbol needs to be defined within parenthesis immediately after the same.
	8.3. 	It is further unclear to determine the meaning of the acronym/term/symbol/variable “DC” because is neither defined by the claims nor defined by the specifications. Said acronym/term/symbol needs to be defined within parenthesis immediately after the same.
	8.4. 	It is further unclear to determine the meaning of the acronym/term/symbol/variable “kHz” because is neither defined by the claims nor defined by the specifications. Said acronym/term/symbol needs to be defined within parenthesis immediately after the same.
	8.5. 	It is further unclear to determine the meaning of the acronym/term/symbol/variable “nT” because is neither defined by the claims nor defined by the specifications. Said acronym/term/symbol needs to be defined within parenthesis immediately after the same.
8.6.	Furthermore, the limitation “the inductive component are amplified by the same factor so that a magnetic field measuring range of 5 mT to 3 T in a low frequency range with a bandwidth of 0 Hz (DC) to 1 kHz can be covered with a measuring resolution of 500 nT, i.e. with a factor             
                
                    
                        10
                    
                    
                        -
                        4
                    
                
            
         of the smallest measuring range of 5 mT measuring range, otherwise with a factor             
                
                    
                        10
                    
                    
                        -
                        5
                    
                
            
         of the measuring range can be covered” (lines 4-9) is indefinite because it is unclear to determine whether it is referring to being covered “with a measuring resolution of 500 nT”, or, “i.e. with a factor             
                
                    
                        10
                    
                    
                        -
                        4
                    
                
            
         of the smallest measuring range of 5 mT measuring range”, or, “otherwise with a factor             
                
                    
                        10
                    
                    
                        -
                        5
                    
                
            
         of the measuring range”.

9. 	Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically:
	9.1. 	It is unclear to determine the meaning of the acronym/term/symbol/variable “mT” because is neither defined by the claims nor defined by the specifications. Said acronym/term/symbol needs to be defined within parenthesis immediately after the same.
	9.2. 	It is further unclear to determine the meaning of the acronym/term/symbol/variable “Hz” because is neither defined by the claims nor defined by the specifications. Said acronym/term/symbol needs to be defined within parenthesis immediately after the same.
	9.3. 	It is further unclear to determine the meaning of the acronym/term/symbol/variable “DC” because is neither defined by the claims nor defined by the specifications. Said acronym/term/symbol needs to be defined within parenthesis immediately after the same.
	9.4. 	It is further unclear to determine the meaning of the acronym/term/symbol/variable “kHz” because is neither defined by the claims nor defined by the specifications. Said acronym/term/symbol needs to be defined within parenthesis immediately after the same.
	9.5. 	Furthermore, the limitation “the output signal of the inductive component so that a magnetic field measuring range of 5 mT to 300 mT in a medium frequency range with a bandwidth of 0 Hz (DC) to 200 kHz can be covered with a measuring resolution of 5 mT, i.e. with a factor             
                
                    
                        10
                    
                    
                        -
                        3
                    
                
            
         of the smallest measuring range of 5 mT measuring range, otherwise with a factor             
                
                    
                        10
                    
                    
                        -
                        4
                    
                
            
         of the measuring range can be covered” (lines 4-9) is indefinite because it is unclear to determine whether it is referring to being covered “with a measuring resolution of 5 mT”, or, “i.e. with a factor             
                
                    
                        10
                    
                    
                        -
                        3
                    
                
            
         of the smallest measuring range of 5 mT measuring range”, or, “otherwise with a factor             
                
                    
                        10
                    
                    
                        -
                        4
                    
                
            
         of the measuring range”.

10. 	Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically:
	10.1. 	It is unclear to determine the meaning of the acronym/term/symbol/variable “mT” because is neither defined by the claims nor defined by the specifications. Said acronym/term/symbol needs to be defined within parenthesis immediately after the same.
	10.2. 	It is further unclear to determine the meaning of the acronym/term/symbol/variable “Hz” because is neither defined by the claims nor defined by the specifications. Said acronym/term/symbol needs to be defined within parenthesis immediately after the same.
	10.3. 	It is further unclear to determine the meaning of the acronym/term/symbol/variable “DC” because is neither defined by the claims nor defined by the specifications. Said acronym/term/symbol needs to be defined within parenthesis immediately after the same.
	10.4. 	It is further unclear to determine the meaning of the acronym/term/symbol/variable “MHz” because is neither defined by the claims nor defined by the specifications. Said acronym/term/symbol needs to be defined within parenthesis immediately after the same.
	10.5. 	It is further unclear to determine the meaning of the acronym/term/symbol/variable “µT” because is neither defined by the claims nor defined by the specifications. Said acronym/term/symbol needs to be defined within parenthesis immediately after the same.
10.6.	Furthermore, the limitation “the inductive component so that a magnetic field measuring range of 3 mT to 30 mT in a high frequency range with a bandwidth of 0 Hz (DC) to 2 MHz can be covered with a measuring resolution of 15 µT, i.e. with a factor             
                
                    
                        5
                        x
                        10
                    
                    
                        -
                        2
                    
                
            
         of the smallest measuring range of 3 mT measuring range, otherwise with a factor             
                
                    
                        10
                    
                    
                        -
                        3
                    
                
            
         of the measuring range can be covered” (lines 4-9) is indefinite because it is unclear to determine whether it is referring to being covered “with a measuring resolution of 15 µT”, or, “i.e. with a factor             
                 
                
                    
                        5
                        x
                        10
                    
                    
                        -
                        2
                    
                
            
         of the smallest measuring range of 3 mT measuring range”, or, “otherwise with a factor             
                
                    
                        10
                    
                    
                        -
                        3
                    
                
            
         of the measuring range”.

Examiner’s Note
11.	All the words in the language of the claims of which the specifications do not provide a definition in the form stated in the MPEP, the examiner has interpreted them by their plain meanings, pursuant to the MPEP 2111.01 “Plain Meaning” and MPEP 2173.01.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


12.	Claim(s) 1, 3 and 5 are/is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ruck et al (Pub. No.: US 2019/0369168 hereinafter mentioned “Ruck”).

As per claim 1, Ruck discloses:
A magnetic field sensor system (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use) comprising:
a first magnetic field sensor (Fig. 1, see the hall element 11. Also see [0041]);
one or more second magnetic field sensors (Fig. 1, see the hall element 12. Also see [0041]); and
an amplifier (Fig. 5, see the amplifier 16. Also see [0041]); and
all magnetic field sensors are connected in series (Fig. 1, see the hall elements 11 and 12. Also see [0041]), so that the respective output signals can be added-up to a common input signal of the amplifier (Fig. 1, see the amplifier 16. Also see [0041]).

As per claim 3,  Ruck discloses magnetic field sensor system of claim 1 as described above.
Ruck further discloses: 
wherein the first magnetic field sensor and one or more of the second magnetic field sensors is a device selected from the group consisting of Hall effect sensors, magnetoresistive sensors in, preferably Wheatstone's, bridge circuit, induction loops or induction coils or any combination thereof (Fig. 1, see the hall elements 11 and 12. Also see [0041]).

As per claim 5,  Ruck discloses magnetic field sensor system of claim 1 as described above.
Ruck further discloses: 
wherein the magnetic field sensor system and/or the magnetic field sensor subsystem (Fig. 1, see the system formed by the subsystem signa paths 1, 3 and 5. Also see [0040]) comprises switchable contacts for a spinning current operation of the first magnetic field sensor and/or a chopper stabilization of the amplifier (see [0044] and [0071]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


13.	Claim(s) 4 are/is rejected under 35 U.S.C. 103 as being unpatentable over Ruck.

As per claim 4,  Ruck discloses magnetic field sensor system of claim 1 as described above.
Fig. 1 further discloses: 
wherein the first magnetic field sensor is connected in combination with at least one component selected from the group consisting of Hall effect sensors, magnetoresistive sensors, induction loops or induction coils (Fig. 1, see the hall elements 11 and 12. Also see [0041]). 
Fig. 1 does not explicitly disclose a further amplifier.
However, Fig. 2 of Ruck further discloses:
a further amplifier, and wherein the component is connected upstream of the further amplifier (Fig. 2, see the auxiliary amplifier 41. Also see [0051] and/or [0057]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “further amplifier” disclosed by Fig. 2 into Fig. 1 of Ruck, with the motivation and expected benefit related to improving the sensor by compensating the signal  (Ruck, Paragraph [0057]), and also providing offset compensation phase before the desired sample can be generated (Ruck, Paragraph [0008]).
Furthermore, Ruck states that “equivalents and modifications not described below may also be employed” (Ruck, Paragraph [0009]).

14.	Claim(s) 8 are/is rejected under 35 U.S.C. 103 as being unpatentable over Ruck in view of Foletto et al (Pub. No.: US 2013/0320970 hereinafter mentioned as “Foletto”).

As per claim 8,  Ruck discloses magnetic field sensor system of claim 1 as described above.
Fig. 1 discloses the first magnetic field sensor system and/or at least one of the second magnetic field sensors and/or the magnetic field sensor subsystem as described above but does not explicitly disclose that is embodied as an integrated circuit.
However, Foletto further discloses:
wherein the first magnetic field sensor system and/or at least one of the second magnetic field sensors and/or the magnetic field sensor subsystem is embodied as an integrated circuit (Fig. 1, see the integrated circuit IC sensor 10 with hall magnetic sensing elements 24a and 24b with amplifier 26. Also see [0038] and/or [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to being “embodied as an integrated circuit” disclosed by Foletto into Ruck, with the motivation and expected benefit related to improving the sensor by providing reliability, reducing number of interconnections between components, reducing the size of its components, lower power consumption during operation, and lower its cost (see , http://manyara.expertscolumn.com/article/advantages-and-disadvantages-integrated-circuits).
Furthermore, Ruck states that “equivalents and modifications not described below may also be employed” (Ruck, Paragraph [0009]).

Allowable Subject Matter
15. 	Claim(s) 2, 9 and 11 are/is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

16.	The following is an examiner's statement of reasons for the objection: 

17. 	Regarding claim 2, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein a supply contact of the first magnetic field sensor is connected to a voltage source, and all remaining supply contacts of the magnetic field sensors are each connected to a constant current source or to a constant current sink. 

18. 	Regarding claim 9, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein the first magnetic field sensor in combination with the at least one further component is embodied as an integrated circuit, and its output is connected in series with an induction loop or an induction coil in order to add-up the output signals. 

19.	Claim(s) 11 depends and also further limits claim 9, therefore, it would also be allowable.

20.	Claims 6, 7, 10 and 12-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and also set forth in this Office action, and also if further rewritten in independent form including all of the limitations of the base claim and any intervening claims.

21.	The following is an examiner's statement of reasons why said claim(s) would be allowable: 
	
22. 	Regarding claim 6, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein:
wherein the magnetic field sensor system - in the presence of an induction loop or an induction coil as part of the magnetic field sensor system - additionally comprises an integrator or a low-pass filter for compensating the frequency dependence of the voltage induced in the induction loop or the induction coil. 

23. 	Regarding claim 7, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein:
wherein, in the presence of a combination of a Hall effect sensor or a magnetoresistive sensor and an inductive loop or an inductive coil as part of the magnetic field sensor system, the inductive element is connected such that the phase of a voltage VL induced therein is leading relative to the phase of the voltage of the Hall effect sensor or the magnetoresistive sensor. 

24. 	Regarding claim 10, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein:
wherein the integrated circuit comprises at least one Hall effect sensor and an induction loop or an induction coil for at least one spatial direction component of a magnetic field sector, such that one, two or three spatial direction components of the magnetic field vector are detectable. 

25. 	Regarding claim 12, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein:
a Hall effect sensor and an inductive component connected in series, wherein both the output signal of the Hall effect sensor and the output signal of the inductive component are amplified by the same factor so that a magnetic field measuring range of 5 mT to 3 T in a low frequency range with a bandwidth of 0 Hz (DC) to 1 kHz can be covered with a measuring resolution of 500 nT, i.e. with a factor                     
                        
                            
                                10
                            
                            
                                -
                                4
                            
                        
                    
                 of the smallest measuring range of 5 mT measuring range, otherwise with a factor                     
                        
                            
                                10
                            
                            
                                -
                                5
                            
                        
                    
                 of the measuring range can be covered. 
	
26. 	Regarding claim 13, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein:
a Hall effect sensor and an inductive component connected in series, wherein the output signal of the Hall effect sensor is amplified more strongly than the output signal of the inductive component so that a magnetic field measuring range of 5 mT to 300 mT in a medium frequency range with a bandwidth of 0 Hz (DC) to 200 kHz can be covered with a measuring resolution of 5 mT, i.e. with a factor                     
                        
                            
                                10
                            
                            
                                -
                                3
                            
                        
                    
                 of the smallest measuring range of 5 mT measuring range, otherwise with a factor                     
                        
                            
                                10
                            
                            
                                -
                                4
                            
                        
                    
                 of the measuring range can be covered. 

27. 	Regarding claim 14, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein:
a Hall effect sensor and an inductive component connected in series, wherein the output signal of the Hall effect sensor is amplified more strongly than the output signal of the inductive component so that a magnetic field measuring range of 3 mT to 30 mT in a high frequency range with a bandwidth of 0 Hz (DC) to 2 MHz can be covered with a measuring resolution of 15 µT, i.e. with a factor                     
                        
                            
                                5
                                x
                                10
                            
                            
                                -
                                2
                            
                        
                    
                 of the smallest measuring range of 3 mT measuring range, otherwise with a factor                     
                        
                            
                                10
                            
                            
                                -
                                3
                            
                        
                    
                 of the measuring range can be covered. 

28.	The prior art of record, alone or in combination, does not discloses or suggest the above underlined limitations.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the allowable subject matter. In other words, it will further require substantial structural modification of the components that will also require substantial modification of the measurements and data processing to achieve the features of the allowable subject matter.

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867